

116 HR 1196 IH: Jobs for Veterans Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1196IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. King of New York (for himself, Miss González-Colón of Puerto Rico, Mr. Welch, Ms. Wild, Ms. Gabbard, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow an increased work opportunity credit with respect to recent veterans, and for other purposes. 
1.Short titleThis Act may be cited as the Jobs for Veterans Act of 2019. 2.Work opportunity credit for recent veterans (a)Work opportunity creditSection 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(l)Special rules for veteransFor purposes of this subpart— (1)In generalIn the case of an individual who is an applicable veteran who begins work for the employer after December 31, 2019, and before January 1, 2024, the following rules shall apply: 
(A)Applicable veteranSuch individual shall be treated as a member of a targeted group. (B)Increased percentageSubsection (a) shall be applied by substituting 100 percent for 40 percent. 
(C)Wage limitationParagraph (3) of subsection (b) shall be applied— (i)by substituting $5,000 for $6,000, and 
(ii)without regard to the parenthetical therein. (D)Minimum employment periodsSubparagraph (A) of subsection (i)(3) shall be applied by substituting 0 percent for 25 percent. 
(E)Disabled veteransIn the case of such an individual who is a qualified veteran by reason of subsection (d)(3)(A)(ii), the credit determined with respect to such individual under the rules of this subsection shall be in addition to any credit allowable with respect to such individual under this section determined without regard to this subsection. (2)Applicable veteranThe term applicable veteran means any veteran (as defined in subsection (d)(3)(B)) who is certified by the designated local agency as having been discharged or released from active duty in the Armed Forces of the United States after September 11, 2001. 
(3)Election to have subsection not applyA taxpayer may elect (at such time and in such form and manner as the Secretary shall prescribe) to have this subsection not apply with respect to an individual for any taxable year.. (b)Effective dateThe amendment made by subsection (a) shall apply to individuals who begin work for the employer after December 31, 2019. 
